Lyon, C. J.
This is a claim against the receiver of an insolvent mutual insurance company for an unearned premium, the policy having been determined by operation of law. The case is the same in principle as that of Dewey v. Davis, ante, p. 500. We hold in that case that premium notes in the hands of the receiver could not be assessed to pay unearned premiums. The ruling must be the same in this case. The superior court ordered the receiver to pay the claim out of the assets of the insolvent company, although such assets consisted entirely of premium notes. The order must be reversed, with directions to the superior court to disallow the claim.
By the Oourt.— Ordered accordingly.